Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below. The examiner notes that the previous 112 rejection is dropped due to claim amendment.
Applicant argues that the new claim limitation requiring the thickener comprises “a reaction product of a plurality of carboxylic acid and a calcium hydroxide” overcomes the current rejection.  Applicant argues that the prior art Tanka teaches that the soap must be the reaction product of a combination lithium hydroxide and calcium hydroxide.  The examiner agrees that Tanaka teaches that the soap thickener must be a must be the reaction product of a combination lithium hydroxide and calcium hydroxide.  This does not overcome the rejection.
The claim limitation in question states “wherein the calcium complex soap thickener comprises a reaction product of a plurality of carboxylic acid and a calcium nd paragraph that Tanaka teaches the soap thickener is made from a reaction which includes calcium hydroxide and combination of fatty acids.  This meets the limitations of the claims.  There is no claim language limiting the number of reactants to only calcium hydroxide and combination of fatty acids.  Applicant argues that the claim language implies this, but this is not found in the claim language in question.  The term “comprises” is clearly used.  As the limitation of the claims are met the rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT/EP2013/077491.  Tanaka et al (US 2015/0315509 A1) is a direct translation of this and is used in this rejection and is cited in the references cited.
Regarding claims 1-7 Tanaka teaches a lubricant grease composition (abstract).  The composition contains:
A. A base oil, see p 18-19.
B. A combination of fatty acids. This corresponds to the higher fatty acids of the claims. These are used to make metal salts that are calcium.  See p 37.  Paragraph 23 lists these monocarboxylic fatty acids having 18-22 carbon atoms. The end of the paragraph lists a preferred embodiment is a saturated fatty acid combined with an unsaturated fatty acid used in combination.  Behenic acid is a saturated fatty acid.  Stearic, oleic, and hydroxystearic are all unsaturated fatty acids. Behenic acid is specifically stated for use, see p 58.  Stearic acid is specifically stated for use, see p 57.
The composition can also contain lower fatty acids (p 25) and aromatic carboxylic acids (p 24).
 The amount of thickener in the composition is 1 to 40% of the composition. The higher fatty acids are up to 30% of the entire composition. The lower fatty acids are 1 to 5% of the composition. See p 32-33 This includes acetic acid, see p 61.  The aromatic fatty acids may be 0.5% to 3% of the composition, see p 33. This includes form of benzoic acid, see p 59. Thus the amount of higher fatty acids overlaps the range of 35%-70% of behenic acid. The amount of aromatic acids content of 0.5% to 3% mass is overlapped.  The lower fatty acid content of 1% to 5% of the calcium soap complex is also overlapped.
The ratio of 1:1 behenic acid to stearic acid is an obvious place to start when combining the fatty acids.  
Given the above information, the amount of behenic acid is expected to overlap the range of 25%-70% of the fatty acids and the ratio of stearic acid to behenic acid would overlap the range of 75:25 – 30:70.
    The amount of thickener used is 10 to 30% of the composition.  See p 37.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771